DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being read upon by Farritor et al., US PG Pub 2015/0051446 A1 (hereafter Farritor).  

Regarding claim 1 where it is disclosed by Farritor to have, “A robotic surgical system [at least figures 10A-10B], comprising: a) a device body constructed and arranged to be positioned at least partially within a body cavity [paragraphs 194 “laparoscope inserted through the same incision”] of a patient through an incision [at least figures 10A-10B], the device body comprising: i) a first robotic surgical arm operably coupled to the device body and comprising a first end effector [at least figures 10A-10B where arms labeled 14A or 14B, also see paragraphs 156-157]; ii) a second robotic surgical arm operably coupled to the device body and comprising a first end effector [at least figures 10A-10B where arms labeled 14A or 14B, also see paragraphs 156-157]; and iii) a camera lumen defined in the device body [At least figure 10A and 10B also paragraphs 7, 12 and 194]; b) a positionable camera constructed and arranged to provide views of the first and second end effectors [figures 10A-10B and at least paragraphs 194, 199-200, 204-207 and 256 ]; and c) a surgical console comprising a processor constructed and arranged to execute an algorithm to position the positionable camera [at least figure 37A and paragraphs 199-200, 205, 222, 227 and 230].”  

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being read upon by Scarfogliero et al., US PG Pub 2013/0131695 A1 (hereafter Scarfogliero).  

Regarding claim 1 where it is disclosed by Scarfogliero to have, “A robotic surgical system [figure 1], comprising: a) a device body constructed and arranged to be positioned at least partially within a body cavity of a patient through an incision [at least paragraphs 6, 30 and 198], the device body [figure 1] comprising: i) a first robotic surgical arm operably coupled to the device body and comprising a first end effector [figure 1]; ii) a second robotic surgical arm operably coupled to the device body and comprising a first end effector figure 1[]; and iii) a camera lumen defined in the device body [figure 1 and paragraphs 6-7 and 67]; b) a positionable camera constructed and arranged to provide views of the first and second end effectors [figure 1]; and c) a surgical console comprising a processor constructed and arranged to execute an algorithm to position the positionable camera [paragraph 13].”  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664